JUDGMENT
Restani, Judge-.
The Department of Commerce having reported on May 23,1990, the results of the remand ordered by this Court, and the agency having stated in the results that the countervailing duty order should he vacated because the recalculated countervailing duty was de minimis, and no parties having opposed these remand results, and after deliberation,
It is hereby ordered: that the results of the third remand are sustained; that the Department of Commerce shall take appropriate action in conformity with the remand results; and that this action is dismissed.